Supplement dated November 2, 2009 to Prospectus dated May 1, 2009 for PRUDENTIAL VARIABLE CONTRACT ACCOUNT GI-2 on behalf of PRUBENEFIT SELECTSM Group Flexible Premium Variable Universal Life Insurance Contracts This supplement describes changes to the Group Contract prospectus resulting from the reorganization of the funds described in the chart below and the fund closure described below.Each Target Fund will merge into its corresponding Acquiring Fund on the indicated effective date. Target Fund Acquiring Fund Effective on or about November 13, 2009: SP Aggressive Growth Asset Allocation Portfolio AST Aggressive Asset Allocation Portfolio SP Balanced Asset Allocation Portfolio AST Balanced Asset Allocation Portfolio SP PIMCO High Yield Portfolio High Yield Bond Portfolio Effective on or about November 20, 2009: SP Conservative Asset Allocation Portfolio AST Preservation Asset Allocation Portfolio Diversified Conservative Growth Portfolio AST Preservation Asset Allocation Portfolio The following Group Contract prospectus changes are a result of the fund reorganizations described above: · The name of each Target Fund is replaced by the name of the corresponding Acquiring Fund throughout the prospectus. · The investment objectives of the Target Funds and Acquiring Funds are the same with the exception of the objective for the SP PIMCO High Yield Portfolio, which will change from “Maximum total return, consistent with preservation of capital and prudent investment management” to the objective of the High Yield Bond Portfolio, which is “High total return”. · AST Investment Services, Inc. and Prudential Investments LLC, both wholly-owned subsidiaries of Prudential Financial, Inc. (“Prudential Financial”), serve as overall investment adviser for each of the three asset allocation portfolios. · Quantitative Management Associates, LLC (“QMA”), Jennison Associates LLC (“Jennison”) and Prudential Investment Management, Inc. (“PIM”), each an indirect wholly-owned subsidiary of Prudential Financial, are the subadvisers for each of the three asset allocation portfolios. · PIM is the subadviser for the High Yield Bond Portfolio. · The fees and expenses for the Acquiring Funds are included in the prospectus for each of the Acquiring Funds. Van Eck WorldWide Real Estate Fund (the “Fund”) Closure The Board of Trustees of the WorldWide Insurance Trust has approved a Plan of Liquidation and Dissolution for the Fund, pursuant to which the Fund is expected to be liquidated on or about December 8, 2009.Effective December 8, 2009, the Fund is no longer available under PruBenefit Select and all references to the Fund in the prospectus are removed. MERGESUPPBS101
